Citation Nr: 0505140	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for multiple allergies, 
secondary to tobacco smoke with loss of memory, hypertension, 
headaches, and shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Winston-Salem, North, Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On appeal the veteran has raised the issue of entitlement to 
service connection for chronic sinusitis.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
multiple allergies in January 1986.

2.  Evidence received since the January 1986 Board decision 
is new, and so significant that it must be considered in 
order to fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
multiple allergies, secondary to tobacco smoke with loss of 
memory, hypertension, headaches, and shortness of breath.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that this decision reopens the underlying claim.  To 
that extent, the decision is favorable, and to that extent 
alone, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed.

The veteran contends that current his current multiple 
allergies were brought about by his military service.  In the 
January 1986 Board decision, the claim was denied because the 
record on appeal did not show that a chronic disorder of 
allergic origin was present in service or related to service.  

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters, which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.

The law and regulations that were in effect at the time the 
veteran filed his current application to reopen provide that 
"New and Material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  The Board is required to give consideration to all 
of the evidence received since the last disallowance of the 
matter on any basis, in this case, since the January 1986 
decision.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the January 
1986 denial.  This evidence includes, for the first time, 
medical opinion relating a chronic disorder of allergic 
origin to military service.  (See the January 2003 report 
from Duke Medical Center).  This report, the credibility of 
which must be presumed, Kutscherousky, provides, for the 
first time, evidence of the veteran's claimed chronic 
disorders being brought about by military service.

The Board finds that the additional medical evidence is both 
new and material as defined by regulation. 38 C.F.R. § 
3.156(a).  The January 2003 Duke Medical Center opinion 
regarding a medical nexus was not previously of record.  This 
new evidence bears directly and substantially upon the issue 
at hand, and it is neither duplicative nor cumulative.  
Further, this new evidence is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for multiple allergies, including due 
to tobacco smoke with loss of memory, hypertension, 
headaches, and shortness of breath.  Id.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of entitlement to service connection for 
multiple allergies, including due to tobacco smoke with loss 
of memory, hypertension, headaches, and shortness of breath 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for multiple 
allergies secondary to tobacco smoke with loss of memory, 
hypertension, headaches, and shortness of breath is reopened.  


REMAND

While the veteran has submitted new and material evidence to 
reopen this claim given the state of the law and evidence as 
discussed below, the underlying claim must be remanded for 
further evidentiary development before the merits may be 
addressed.

During the veteran's hearing before the undersigned, he 
claimed to have served in the United States Navy from 1973 to 
1976 and with the North Carolina Army National Guard.   A 
review of the record on appeal does not show service medical 
records from the Navy nor does it show the verified dates of 
any service with the North Carolina Army National Guard; the 
nature of that service; or a request for the appellant's 
clinical records.  The RO should attempt to obtain these 
records.  38 U.S.C.A. § 5103A(b) (West 2002).

Finally, while the veteran has been notified of the 
provisions of the VCAA in a June 2001 letter, he has not been 
afforded complete notice of how the VCAA specifically applies 
to his claim on appeal.  Hence, the veteran must be afforded 
notice of the provisions of the VCAA specifically applicable 
to the issue remanded herein.  The RO must ensure that all 
VCAA notice obligations have been satisfied in accordance 
with the decision in Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5102, 5103A (West 2002); the Veterans 
Benefits Act of 2003; and any other applicable legal 
precedent.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the claims 
file and ensure that all additional 
evidentiary development action required 
by the VCAA, and implementing regulations 
is completed.  The RO should specifically 
provide the claimant with a VCAA notice 
letter, and notify him of the evidence 
necessary to substantiate his claim.  
This should include notice of what 
specific evidence VA will secure, and 
what specific evidence he must submit to 
substantiate his claim.  While the 
claimant is ultimately responsible to 
provide the necessary evidence, the RO 
should inform him that VA will make 
efforts to obtain any additional as- yet-
unobtained relevant evidence, such as VA 
and non-VA medical records, or records 
from government agencies, if he 
identifies such records and the 
custodians thereof.  VA must notify the 
claimant of evidence he identified that 
could not be obtained so that he may 
attempt to obtain the evidence himself.

2.  The claimant should be asked to 
identify any additional medical records, 
VA or private, which may be pertinent to 
his claims but have not yet been 
associated with the claims folder, 
particularly medical records showing 
treatment or evaluation of the claimed 
disorders either inservice or during the 
immediate years following separation from 
service.  He should be informed that 
medical evidence showing a causal link 
between service and multiple allergies, 
secondary to tobacco smoke with loss of 
memory, hypertension, headaches, and 
shortness of breath would most benefit 
his claim.  The claimant should provide 
contact information and necessary 
authorizations and releases to permit VA 
to obtain any additional treatment 
records.  Thereafter, the RO should 
attempt to obtain all indicated records, 
which are not already in the claims file.  
The RO should inform the claimant of the 
outcome of each records request.  If 
records are not obtained from any private 
source identified by the claimant, the RO 
must notify him that VA was unable to 
secure these records and notify him that 
he is responsible for securing these 
records if he desires that VA consider 
them.  All records and responses received 
should be associated with the claims 
folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
verify the dates and character of all 
periods of service to include any Navy or 
North Carolina National Guard service.  
Records and responses received should be 
associated with the claims folder.  

4.  The RO should specifically contact 
the North Carolina Army National Guard 
and obtain verification of the veteran's 
dates of service, verification of the 
nature of all periods of service (i.e., 
active duty, active duty training, and 
inactive duty training), and copies of 
all pertinent medical records.  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should prepare a new 
rating decision and adjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


